Case: 21-143    Document: 14     Page: 1    Filed: 06/29/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

               In re: OPTICURRENT, LLC,
                          Petitioner
                   ______________________

                         2021-143
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Northern District of California in No.
3:17-cv-03597-EMC, Judge Edward M. Chen.
                  ______________________

                      ON PETITION
                  ______________________

   Before TARANTO, HUGHES, and STOLL, Circuit Judges.
STOLL, Circuit Judge.
                        ORDER
    Opticurrent, LLC petitions for a writ of mandamus di-
recting the United States District Court for the Northern
District of California to vacate its stay of the execution of
the underlying judgment. Power Integrations, Inc. opposes
the petition. Opticurrent replies.
    This petition arises out of a patent infringement suit
brought by Opticurrent against Power Integrations. In
July 2019, the Northern District of California entered final
judgment in the case, inter alia, awarding Opticurrent
damages and requiring Power Integrations to pay an
Case: 21-143    Document: 14      Page: 2    Filed: 06/29/2021




2                                     IN RE: OPTICURRENT, LLC




ongoing royalty. Appx3–4. Under the terms of the judg-
ment, execution was stayed when Power Integrations
posted a supersedeas bond equal to 125% of the damages
award to Opticurrent. Appx4. In August 2020, this court
affirmed the district court’s judgment on appeal. Opticur-
rent, LLC v. Power Integrations, Inc., 815 F. App’x 547
(Fed. Cir. 2020).
    Following our mandate, Power Integrations moved the
district court, pursuant to Rule 60(b) of the Federal Rules
of Civil Procedure, to vacate its judgment. Appx6–13. The
district court denied that motion in February 2021. Op-
ticurrent, LLC v. Power Integrations, Inc., No. 3:17-cv-
03597-EMC (N.D. Cal. Feb. 24, 2021), ECF No. 382. Power
Integrations has appealed that ruling. Opticurrent, LLC v.
Power Integrations, Inc., Appeal No. 2021-1712. In March
2021, Power Integrations filed a renewed motion for the
district court to stay execution of the final judgment under
Rule 62(b) of the Federal Rules of Civil Procedure, which
the district court granted on April 6, 2021 after Power In-
tegrations had obtained a supersedeas bond equal to 125%
of the damages award plus 125% of subsequent royalties.
The bond specified that it would remain in effect pending
Power Integrations’ appeal from the district court’s Rule 60
determination. Appx1–2.
    The legal standard for obtaining mandamus relief is
demanding. A party seeking a writ bears the burden of
demonstrating that it has no “adequate alternative” means
to obtain the desired relief, Mallard v. U.S. Dist. Ct. for the
S. Dist. of Iowa, 490 U.S. 296, 309 (1989), and that the right
to issuance of the writ is “clear and indisputable,” Will v.
Calvert Fire Ins., 437 U.S. 655, 666 (1978) (citation and in-
ternal quotation marks omitted). The court must also be
satisfied that the issuance of the writ is appropriate under
the circumstances. Cheney v. U.S. Dist. Ct. for D.C., 542
U.S. 367, 381 (2004).
Case: 21-143    Document: 14      Page: 3    Filed: 06/29/2021




IN RE: OPTICURRENT, LLC                                           3



     We see no basis for disturbing on mandamus the dis-
trict court’s determination that it had authority to grant
Power Integrations’ stay motion under Rule 62(b). That
rule broadly states that “[a]t any time after judgment is
entered, a party may obtain a stay by providing a bond or
other security.” It further states that “[t]he stay takes ef-
fect when the court approves the bond or security and re-
mains in effect for the time specified in the bond or other
security.” It is undisputed that Power Integrations has se-
cured a bond that ensures that Opticurrent will be able to
collect the judgment should this court affirm. See Rachel
v. Banana Republic, Inc., 831 F.2d 1503, 1505 n.1 (9th Cir.
1987). And Opticurrent has identified no legal authority
establishing a clear legal right to preclude a stay of the fi-
nal judgment in the circumstances presented here.
     Opticurrent cites In re Zapata Gulf Marine Corp., 941
F.2d 293 (5th Cir. 1991), to support its view that the dis-
trict court erred in granting a stay. But we apply Ninth
Circuit law to this issue in this case and Zapata is not gov-
erning Ninth Circuit law. See Tennant Co. v. Hako Min-
uteman, Inc., 878 F.2d 1413, 1416 (Fed. Cir. 1989) (stating
we apply “the law of the regional circuit to which district
court appeals normally lie, unless the issue pertains to or
is unique to patent law”). Furthermore, Zapata does not
clearly establish error here. It is true that the Fifth Circuit
in Zapata held that a district court could not stay the final
judgment when only a Rule 60 ruling was on appeal. How-
ever, Zapata was premised on a prior version of Federal
Rule of Civil Procedure 62. That version of the rule speci-
fied that “[w]hen an appeal is taken the appellant by giving
a supersedeas bond may obtain a stay.” Fed. R. Civ. P.
62(d) (1991). The Fifth Circuit found that the language of
the old Rule 62(d) required that the judgment being stayed
also be the one on appeal. See Zapata, 941 F.2d at 295
(“Clearly the ‘stay’ to which the rule refers is of the judg-
ment being appealed.”). The current Rule 62(b), enacted in
2018, does not tie the stay to an appeal and is thus
Case: 21-143      Document: 14   Page: 4   Filed: 06/29/2021




4                                   IN RE: OPTICURRENT, LLC




sufficiently different such that Opticurrent’s argument
based on Zapata is not indisputable.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                 FOR THE COURT

           June 29, 2021         /s/ Peter R. Marksteiner
              Date               Peter R. Marksteiner
                                 Clerk of Court

s24